DETAILED ACTION
This action is in response to the amendments filed on June 9th, 2022. A summary of this action:
Claims 1-19 have been presented for examination.
Claims 1, 3, 11-12, 15-16 have been amended
Claim 10 is objected to because of informalities:
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 1-8, 12-13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludwig, US 10,138,717.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig, US 10,138,717 in view of Liang et al. (Liang, Y., Liao, L., & Guo, Y. (2019, January). A big data study: correlations between EUR and petrophysics/engineering/production parameters in shale formations by data regression and interpolation analysis. In SPE Hydraulic Fracturing Technology Conference and Exhibition. OnePetro.) (hereinafter Liang et al.)
Claims 9, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (US 10,138,717 B1) in view of Roth et al. (WO 2018132786 A1) (hereinafter Roth et al.)
Claims 10-11, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (US 10,138,717 B1) in view of Roth et al. (WO 2018132786 A1) and in further view of Ahmadi et al. (Ahmadi, R., Aminshahidy, B., & Shahrabi, J. (2017). Well-testing model identification using time-series shapelets. Journal of Petroleum Science and Engineering, 149, 292-305.) (hereinafter Ahmadi et al.).
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the objections to the drawings/specification
	In view of the amendments, the objections are withdrawn.

Regarding the § 112 Rejection
	In view of the amendments, the rejection is withdrawn. New grounds of rejection are set forth below, as was necessitated by amendment.

Regarding the § 101 Rejection
The rejection is maintained, and was updated below as necessitated by amendment.

Applicant submits (Remarks, pages 15-16 ): “…Thus, the claims as amended herein, recite a specific technological improvement in machine learning system that improves the accuracy and computational speed (processing time) of such machine learning systems. Such technological improvements unquestionably pass muster under Steps 1, 2A, and 2B of the USPTO's subject matter guidelines…”

Examiners response:
	The Examiner respectfully disagrees.
	See MPEP § 2106.05(a): “…That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement… That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel")…” 
	The present disclosure, e.g. ¶¶ 28-32, does not provide sufficient details – rather, as per ¶ 32, this is merely “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” as such this is not an improvement to technology.
	In addition, the claim does not recite what provides the improvement, but rather merely recites the effect of the improvement – as such, the claim does not reflect the improvement as the claim “must include the components or steps of the invention that provide the improvement”. 

Regarding the § 102/103 Rejection
	The rejection is maintained, and has been clarified below as necessitated by amendment. 

Applicant submits (Remarks, pages 16-17): “…Specifically, none of the cited references disclose a second response variable that is a single coefficient converted from multiple complex variable interactions… In particular, while there is disclosure in Ludwig of determining a second set of input features that can be used to influence output characteristics (2:23-26), and that such input features can be used to develop separate models for each (4:34-36), there is no disclosure that such input features…”

Examiners response:
	The Examiner respectfully disagrees.
	Ludwig,  col. 4, ¶ 3: “A separate analysis and feature selection step may be performed for each output characteristic [each one is a single coefficient]. Thus, for example, if the output characteristics of interest are well productivity and well cost, step 106 may be performed twice, and different sets of features may be selected each time.”
	As to the complex variable interactions – in view of the specification (¶ 32), the broadest reasonable interpretation of this recitation encompasses, for example the interactions of Ludwig’s various “input features” between each other as related to “each output characteristic”. To clarify, Ludwig provides a single “output characteristic” separately, e.g. “well productivity”, based on the plurality of “input features” [including complex variables] such as described in more detail in Ludwig columns 7-8, as such the “each output characteristic” represents, via conversion through the model of Ludwig, the complex variable interaction between the different input variables of the model.
	See the rejection below for more clarity, including for the other newly amended limitations.

Claim Interpretation
The recites the use of both commas, i.e. “,”, and semicolons, i.e. “;”, to delineate the limitations. The Examiner interprets these in the same manner, and suggests keeping the symbol used to delineate the limitations consistent, e.g. by the use of only a semicolon, as commas are used within the limitations themselves.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites in the preamble “wherein the process” however claim 1 does not recite “process”. The Examiner suggests amending claim 10 preamble be similar to claim 9’s preamble
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 16, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
The dependent claims are rejected due to dependency. 

Claim 1 recites, in part:
	and developing or training a machine learning system using the second response variable, the second response variable increasing accuracy of predictions relating to oil well production made by the machine learning system and reducing processing time of the machine learning system. 
	This is functional language, as per MPEP § 2173.05(g): “A claim term is functional when it recites a feature "by what it does rather than by what it is"” – i.e. the above limitation recites that the invention does increase the “accuracy of predictions…and reducing processing time…”
	At issue: the present recitation in the claim merely recites a function/result achieved by the invention, i.e. this recitation “is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits” (MPEP § 2173.05(g)) – the present claim does not recite what is to be performed to achieve this intended result of increased “accuracy” and reduced “processing time”, but rather merely claims, using a “Unlimited functional claim limitation… all means or methods of resolving a problem” (MPEP § 2173.05(g)) to achieve the intended result as claimed.

	See MPEP § 2173.05(g): " Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph...”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 12 and 16, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
The dependent claims are rejected due to dependency. 
	
Claim 1 recites, in part:
	and developing or training a machine learning system using the second response variable, the second response variable increasing accuracy of predictions relating to oil well production made by the machine learning system and reducing processing time of the machine learning system. 
	As stated above, this claimed language is recited as unlimited functional claim language to extend to “all means or methods” of providing the intended result. 
See MPEP § 2173.05(g): " …Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197.”
See ¶ 32 of the instant specification: “The system can use the GeoFactor as a coefficient to multiply the predicted values (e.g., the first predicted value) from models (e.g., the first predictive model) developed using features that are not part of the calculation for the GeoFactor…Such processing steps greatly improve the accuracy of predictions relating to oil well production ( and other predictions) by the machine learning system. This system enables methods of visualizing and mapping how machine learning is detecting patterns between variables that are easier for human experts to communicate, audit, and understand. It enables faster processing time of subsequent processes and uses by converting multiple complex variable interactions into a single coefficient.” 
	The specification does not provide sufficient written description support for the claimed functional language – rather, the specification conveys a listing of steps using the “GeoFactor” (a “predictive model” as per ¶ 31) but does not disclose how, or by what steps, that the system achieves a technique to improve accuracy “by the machine learning system” nor does it disclose how, or by what steps, the “processing time of subsequent processes” is made faster

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of an apparatus.
Claim 12 is directed towards the statutory category of a process.
Claim 16 is directed towards the statutory category of an article of manufacture. 
	

Claims 12 and 16, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	… for modeling a contribution of at least one factor…
	… 
coupling the assembled dataset and …data…, 
generating a first predictive model based on all or a subset of …data, 
determining a second response variable based on a ratio of the first response variable to a first predictive value determined from the generated first predictive model, 
generating a second predictive model for the determined second response variable based on all or a subset of the … data, the second response variable comprising a single coefficient converted from multiple complex variable interactions;
	determining a second predictive value for the determined second response variable based on the second predictive model, 
	… 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1: “A system … comprising: a memory; and a processor in communication with the memory, the processor:”
Claim 16: “A non-transitory computer readable medium having instructions stored thereon … which, when executed by a processor, causes the processor to carry out the steps of:”
“…received from the memory…”  - see MPEP § 2106.05(f): “…Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
to well performance 
Geospatial… based on a location of the well
non-geospatial
the second predictive value being a productivity multiplier indicative of well performance;
relating to oil well production

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
assembling a dataset including a first response variable …and at least one predictor of a well, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application:
and developing or training a machine learning system using the second response variable, the second response variable increasing accuracy of predictions …made by the machine learning system and reducing processing time of the machine learning system.
To clarify, this is mere instructions to apply the judicial exception to an insignificant extra-solution activity, “i.e. it [does not impose] meaningful limits on the claim such that it is [[]] nominally or tangentially related to the invention” (see MPEP § 2106.05(g)). 


A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1: “A system … comprising: a memory; and a processor in communication with the memory, the processor:”
Claim 16: “A non-transitory computer readable medium having instructions stored thereon … which, when executed by a processor, causes the processor to carry out the steps of:”
“…received from the memory…”  - see MPEP § 2106.05(f): “…Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
to well performance 
Geospatial… based on a location of the well
non-geospatial
the second predictive value being a productivity multiplier indicative of well performance;
relating to oil well production

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
assembling a dataset including a first response variable …and at least one predictor of a well, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application:
and developing or training a machine learning system using the second response variable, the second response variable increasing accuracy of predictions …made by the machine learning system and reducing processing time of the machine learning system.
To clarify, this is mere instructions to apply the judicial exception to an insignificant extra-solution activity, “i.e. it [does not impose] meaningful limits on the claim such that it is [[]] nominally or tangentially related to the invention” (see MPEP § 2106.05(g)). 

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 2 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)
Claim 3 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)
In addition, claim 3 is merely further limiting the intended use as recited in the preamble of claim 1, as claim 1 does not recite a step to model a contribution of at least one factor…
Claim 4 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of selecting a particular data source/type of data to be manipulated (the “…the first response variable is an output …”, and furthermore recites another part of the mental process  “…the predictor is input data mapped to the first response variable based on an empirical relationship.”
Claim 5 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of selecting a particular data source/type of data to be manipulated – to clarify, this is limiting the step of “assembling a dataset…”
Claim 6 is reciting steps of a mathematical concept, e.g. “…determined from interpolation and distance calculations…” wherein these are recited in such a generalized manner that a person may reasonably perform the math, wherein this claim is also generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h) (e.g., “…geospatial…”, “…geological formation…”, “vertical depth before sea level….a lithology of the formation of interest”).
 See MPEP § 2106.04(II)(A)(2)(B): “In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record.”
See MPEP § 2106.04(a)(2)(III)(C): “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675”
Claim 7 recites additional elements generally linking the judicial except to a field of use/technological environment
Claim 8 recites a step in the mental process, wherein this also recites additional elements generally linking the judicial except to a field of use/technological environment
Claims 13 and 17 are rejected under a similar rationale
Claim 9 recites additional steps in the mental process, wherein this also recites additional elements generally linking the judicial except to a field of use/technological environment
Claims 14 and 18 are rejected under a similar rationale
Claim 10 recites additional steps in the mental process, wherein this also recites additional elements generally linking the judicial except to a field of use/technological environment
Claims 15 and 19 are rejected under a similar rationale
Claim 11 is generally linking the judicial exception to a field of use/technological environment

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludwig, US 10,138,717.

Regarding Claim 1
Ludwig teaches:
	A system for modeling a contribution of at least one factor to well performance comprising: a memory; and a processor in communication with the memory, the processor: (Ludwig, see the abstract, this is for “operational wells” and see figure 5 this provides a “…A PREDICTIVE MODEL OF WELL PERFORMANCE,…” – and see Fig. 2, Col. 5:17-20 “computing device 200 includes a processor 202, a data storage 204, a network interface 206, and an input/output function 208, all of which may be coupled by a system bus 210 or a similar mechanism”)
	assembling a dataset including a first response variable received from the memory and at least one predictor of a well, (Ludwig, Col. 2:3-6 “The predictive model of well performance may take as input (i) at least some of the input factor values and output characteristic values’, Col 2:10-15 “.... These operations may involve obtaining a first set of input related to wells [example of predictors, see ¶ 29 of the instant specification] and a set of output characteristics [example of response variables] related to the wells”)
coupling the assembled dataset and geospatial data based on a location of the well, (Ludwig, Col. 17:53-56 "Based on input features of these wells (e.g., location, diameter, depth, slant, lateral length, drilling equipment, stimulation, and so on), a heat map for one or more output characteristics of the wells" – the input features/assembled dataset are coupled to the “location” of the well, wherein a location of a well is an example of geospatial data).
generating a first predictive model based on all or a subset of non-geospatial data, (Ludwig, Col. 2:1-6 "the [first] predictive model of well performance may take as input (i) at least some [all, or at least a subset] of the input factor values and output characteristic values, and (ii) particular input factor values of a proposed well for the second set of input features. The predictive model of well performance may provide one or more output characteristic values for the proposed well”)
determining a second response variable based on a ratio of the first response variable to a first predictive value determined from the generated first predictive model, generating a second predictive model for the determined second response variable based on all or a subset of the geospatial data, the second response variable comprising a single coefficient converted from multiple complex variable interactions; (Ludwig, see col. 4, ¶¶ 5-6: “At step 110, the model(s) may be validated…. For a given output characteristic [response variable], the value predicted by the model may be compared to the actual value exhibited by the well. The difference between these values is considered error, and may be expressed as an absolute error…” – the error is an example of the ratio, to clarify, ¶ 30 of the instant specification: “(e.g., a ratio of the actual value over the predicted value).”, e.g. Ludwig’s error
as to the second response variable and second predictive model: Ludwig, col. 4, ¶ 7“At step 112, a validated model [see col. 4, ¶¶5-6] may be applied to proposed well site [a second predictive model]. Application of the validated model may result in predicted well output characteristics 116 for each proposed site [a second response variable calculated by a second validated model]… In some cases, visualization tools 114 may be used in order to allow a user to change the values of one or more input features for a proposed well site [example of a second response variable], and see how these changes impact well output characteristics.”
As to the second response variable being a single coefficient converted from multiple complex variable interactions – Ludwig,  col. 4, ¶ 3: “A separate analysis and feature selection step may be performed for each output characteristic [each one is a single coefficient]. Thus, for example, if the output characteristics of interest are well productivity and well cost, step 106 may be performed twice, and different sets of features may be selected each time.”
	determining a second predictive value for the determined second response variable based on the second predictive model, the second predictive value being a productivity multiplier indicative of well performance; (Ludwig, col. 4, ¶¶ 5-7 as cited above, including ¶ 7: “At step 112, a validated model [see col. 4, ¶¶5-6] may be applied to proposed well site [a second predictive model]. Application of the validated model may result in predicted well output characteristics 116 for each proposed site [example of determining a second predictive value, by predicting using the model]…In some cases, visualization tools 114 may be used in order to allow a user to change the values of one or more input features for a proposed well site, and see how these changes impact well output characteristics.”, 
	and Ludwig, col. 8, lines 30-35: “Col. 8:30-35 “Output characteristics are typically aspects of a particular well’s performance after substantive drilling is complete and the well is producing. These output characteristics may include, but are not limited to, the following: Well productivity: the amount of hydrocarbons produced by the well over a given period of time. This characteristic is often measured in barrels, and the period of time may be 30 days, 60 days, 90 days, 120 days, 180 days, or some other range.
	and developing or training a machine learning system using the second response variable, the second response variable increasing accuracy of predictions relating to oil well production made by the machine learning system and reducing processing time of the machine learning system. (Ludwig, col. 17, ¶ 5: “At block 508, a predictive model of well performance
may be trained. The predictive model of well performance may take as input (i) at least some of the input factor values and output characteristic values, and (ii) particular input factor values of a proposed well for the second set of input 30 features. The predictive model of well performance may provide one or more output characteristic values for the proposed well. The one or more output characteristic values for the proposed well may be points on one or more respective output curves for the particular well.”
	To clarify, and as to the machine learning: see col. 14, last paragraph: “Thus, the decision tree [example of a machine learning model/system] of FIG. 65 4B represents both a feature selection technique, as well as a modeling technique. However, different feature selection and modeling techniques may be used.”, as further clarified on col. 15, lines 30-35: “Since the leaf nodes tree provide estimates of 90-day production amounts in the form of a range, it may be beneficial to estimate values within these ranges for each proposed well. One way of doing so is through linear extrapolation [second machine learning example]” wherein col. 15, lines 45-65 clarify: “When applying linear extrapolation to the training well data set and proposed well G for leaf node 402, the x-axis may be the number of stimulation stages and the y-axis may be 90-day production. The training wells that fall into leaf node 402 are A and E… Similarly, when applying linear extrapolation to the training well data set and proposed well H for leaf node 410, the x-axis may be depth and the y-axis may be 90-day production.” 

Regarding Claim 2
Ludwig teaches:
	The system of Claim 1, wherein the well is a gas well or an oil well. (Col. 3:41-44 “The type of well described herein is typically an oil or gas well”).

Regarding Claim 3
Ludwig teaches:
The system of Claim 1, wherein the at least one factor is indicative of one or more of a completion factor or a geological factor, (As an initial matter of claim interpretation, this claim is merely limiting the intended use of claim 1 as this is, by antecedent basis, only further limiting the intended use in the preamble of claim 1
Ludwig: Col 1:40-55 "dozens of geological, hydrological, mechanical, and procedural factors can be identified that may influence the productivity, cost, and safety of a particular well. Some respective operational wells and output characteristic values for the output characteristics of the respective operational wells. The computing device may also include a processing unit configured to compare at least some of the input factor values and output characteristic values, and, based on the comparison, determine a second set of input features that influence the output characteristics, wherein the second set is a subset of the first set. of these factors may have a strong influence on productivity, cost, and safety").
 the completion factor being at least one of an amount of proppant, an amount of fracking fluid (Col. 8:9-11 "Proppant type: The type of material used in the proppant mixture during the drilling and completion process of a particular well”).
, a spacing between one or more wells (Ludwig, col. 8, lines 20-25, the input features include the “Latitude” and “Longitude” of each well, and as per col. 4, ¶¶ 5-8, there are multiple wells – this would have included the spacing between the wells by the latitude/longitude)
, a maximum treatment rate and a maximum treatment PSI (Ludwig, col. 7, lines 65-68: “Maximum treatment pressure: The maximum pressure achieved during the drilling and completion process of a particular well.”)
and the geological factor being at least one of well formation depth, a total organic carbon, source rock brittleness, an amount of ground water saturation, a volume of clay, a well thickness, and a permeability.  (Col. 17:51-55 "Based on input features of these wells (e.g., location, diameter, depth, slant, lateral length, drilling equipment, stimulation, and so on), a heat map for one or more output characteristics of the wells (e.g., productivity, safety, and/or cost) may be graphically displayed”
to clarify: col. 9, table 1 and ¶ 2: “Table 1 provides example training well data. For each well (A, B, C, D, E, and F), input features are provided (the number of stimulation stages, the depth of the well in feet [example of formation depth], 20 and the initial reservoir pressure (pressure) in pounds per square inch (PSI)), and an output characteristic is provided (the well's actual 90-day oil production in barrels).”
And col. 8, ¶ 2: “Water saturation…”).

Regarding Claim 4
Ludwig teaches: 
	The system of Claim 1, wherein the first response variable is an output and the predictor is input data mapped to the first response variable based on an empirical relationship. (Ludwig, Col. 2:1-6 "the [first] predictive model of well performance may take as input (i) at least some [all, or at least a subset] of the input factor values and output characteristic values, and (ii) particular input factor values of a proposed well for the second set of input features. The predictive model of well performance may provide one or more output characteristic values for the proposed well”
As to the empirical relationship: see col. 15, lines 30-68 for the use of “Linear extrapolation” as part of the model prediction)

Regarding Claim 5
Ludwig teaches: 
The system of Claim 1, wherein the first response variable is binary in a classifying process and the first response variable is continuous in a regression process. (Ludwig, col. 9, Table 2, where “90-Day Production Buckets” are classified as discrete variable bins which is binary in a classifying process and see Col. 17:12-19 “some of the input factor values and output characteristic values may involve a regression-based analysis’, Fig. 5:504, Col. 9:33-34 “output characteristics are not limited to a small number of discrete values”)).



Regarding Claim 7
Ludwig teaches: 
	The system of Claim 1, wherein the non-geospatial data relates to well information that is not specific to a location of the well and comprises at least one of a length of the well, engineering parameters of the well, and owner information of the well. (Col. 8, ¶ 1 “Operator: The current operator of a particular well” Where operator is interpreted as owner
As to the engineering parameters: col. 8, lines 25-30: “Equipment type: The type of drilling equipment used to drill a particular well.” Which is an example of engineering parameters, as well as “Completion type:” in col. 8 and various other of these “Input features” used).

Regarding Claim 8
Ludwig teaches: 
	The system of Claim 1, wherein the processor determines the productivity multiplier based on subsurface characteristics comprising at least one of source rock brittleness, formation depth or a net stock tank oil initially in place value. (Col. 17:51-55 "Based on input features of these wells (e.g., location, diameter, depth, slant, lateral length, drilling equipment, stimulation, and so on), a heat map for one or more output characteristics of the wells (e.g., productivity, safety, and/or cost) may be graphically displayed”)

Regarding Claim 12.
Claim 12 is rejected under a similar rationale as claim 1, wherein Ludwig teaches: 
	A method for modeling a contribution of at least one factor to well performance comprising the steps of: (Ludwig, see the abstract, this is for “operational wells” and see figure 5 this provides a “…A PREDICTIVE MODEL OF WELL PERFORMANCE,…” – and see Fig. 2, Col. 5:17-20 “computing device 200 includes a processor 202, a data storage 204, a network interface 206, and an input/output function 208, all of which may be coupled by a system bus 210 or a similar mechanism”)

Regarding Claim 13.
Claim 13 is rejected under a similar rationale as claim 8.

Regarding Claim 16.
	Claim 16 is rejected under a similar rationale as claim 1, wherein Ludwig teaches:
	A non-transitory computer readable medium having instructions stored thereon for modeling a contribution of at least one factor to well performance which, when executed by a processor, causes the processor to carry out the steps of: (Ludwig, see the abstract, this is for “operational wells” and see figure 5 this provides a “…A PREDICTIVE MODEL OF WELL PERFORMANCE,…” – and see Fig. 2, Col. 5:17-20 “computing device 200 includes a processor 202, a data storage 204, a network interface 206, and an input/output function 208, all of which may be coupled by a system bus 210 or a similar mechanism”)
	 

Regarding Claim 17.
	Claim 17 is rejected under a similar rationale as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig, US 10,138,717 in view of Liang et al. (Liang, Y., Liao, L., & Guo, Y. (2019, January). A big data study: correlations between EUR and petrophysics/engineering/production parameters in shale formations by data regression and interpolation analysis. In SPE Hydraulic Fracturing Technology Conference and Exhibition. OnePetro.) (hereinafter Liang et al.)

Regarding Claim 6
Ludwig teaches: 
	The system of Claim 1, …and the geospatial data includes at least one of a geospatial predictor comprising at least one of a geological formation, a vertical depth below sea level of a formation of interest and at least one characteristic of a lithology of the formation of interest.  (Col. 17:51-55 "Based on input features of these wells (e.g., location, diameter, depth, slant, lateral length, drilling equipment, stimulation, and so on), a heat map for one or more output characteristics of the wells (e.g., productivity, safety, and/or cost) may be graphically displayed”
	To clarify, col. 8, lines 24-25: “Elevation: The distance above sea level at which drilling
began for a particular well.”; also col. 8: “Water saturation” and col. 7 for “Average porosity” which are both example characteristics of a lithology of the formation
	as to the formation: col. 7, lines 45-47: “Stimulated formation: The geological name of the formation where the stimulation took place…”

Ludwig does not explicitly teach:
wherein the geospatial data is determined from interpolation and distance calculations based on a specified geospatial location to a location of the geospatial data,

Liang teaches:
wherein the geospatial data is determined from interpolation and distance calculations based on a specified geospatial location to a location of the geospatial data, (Fig. 18., Pg. 20, “It is commonly acknowledged that many geological patterns in nature should follow normal distributions. To our expectation, the distributions of the selected petrophysics parameters are close to the perfect normal distributions. Therefore, the utilization of petrophysics data in the following interpolation analysis is acceptable and reasonable”
as to this being based on a geospatial location: see figure 1 for a map which shows the “Eagle Ford Shale” formation [example of a location wherein page 4, ¶ 1 clarifies: “The objective of this study is to investigate the correlations between EUR and petrophysics, engineering and production parameters by data regression and interpolation analysis via big data mining for Eagle Ford Shale… Finally, the 4-D interpolated EUR database are applied to several wells [example of specified locations] in the Eagle Ford [relative to the Eagle Ford location] to test its accuracy, confidence and reliability.”
As to distance: pages 5-6, the paragraph split between the pages: “Figure 4 (a) shows the locator map of 4067 Eagle Ford wells from DB1, 6 Month cumulative production distribution (b),…It should be also noted that the locator map is processed with spatial shifting due to the confidential reason while the relative distance between each well is illustrative”).


It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the interpolation method of Liang et al. with the geospatial properties of Ludwig. Ludwig teaches a method for predicting well performance based on well features (Fig. 5:508). Liang et al. teaches analysis of correlations in production parameters based on rock formations (Pg. 4, “investigate the correlations between EUR and petrophysics, engineering and production parameters by data regression and interpolation analysis via big data mining for Eagle Ford Shale”). The motivation to combine would have to improve geospatial data collection for predictive modelling (Liang et al. Pg. 22, “Such interpolation maps can help reservoir engineers identify basic productive sweet spots; it is always true to start a new project in the area with good neighbors”).

Claims 9, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (US 10,138,717 B1) in view of Roth et al. (WO 2018132786 A1) (hereinafter Roth et al.)

Regarding Claim 9
Ludwig does not explicitly teach:
	The system of Claim 1, wherein the processor further determines an intensity value of the well, the intensity value being indicative of well performance in relation to an amount of proppant utilized and an amount of fracking fluid utilized, and evaluates well performance based on a comparison of the productivity multiplier and the determined intensity value. 

Roth teaches: 
	The system of Claim 1, wherein the processor further determines an intensity value of the well, the intensity value being indicative of well performance in relation to an amount of proppant utilized and an amount of fracking fluid utilized, and (§ 00201 “Fluid to Proppant Ratio (Total Hydraulic Fracturing Fluid/Total Proppant); and Proppant to Fluid Ratio (Total Proppant/Total Hydraulic Fracturing Fluid). All of these calculated or derived values are subjected to the same error-checking, using distributions from similar wells that were applied to the original attributes”).
evaluates well performance based on a comparison of the productivity multiplier and the determined intensity value. (§00269 “predicted productivity of a well at a given stage in the well’s lifecycle, as well as (in some embodiments) an indication of the probability associated with the prediction and/or with other predictions” where these other predictions include intensity value or a comparison between proppant and fracking fluid, Fig. 49)

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the completion attributes of Roth et al. with the described apparatus of Ludwig. Ludwig teaches a method for predicting well performance based on well features (Fig. 5:508). Roth et al. teaches a system and method for predicting well performance (§0013:1-3 “A server configured to predict well performance”). One of ordinary skill would have been motivated  to combine Ludwig and Roth et al. to predict well productivity and prioritize expenditure of resources on productive wells (Roth Element 57, “prioritize the expenditure of resources on wells that are most likely to be the most productive”)

Regarding Claim 14.
Claim 14 is rejected under a similar rationale as claim 9.

Regarding Claim 18.
	Claim 18 is rejected under a similar rationale as claim 9.

Claims 10-11, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (US 10,138,717 B1) in view of Roth et al. (WO 2018132786 A1) in view of Ahmadi et al. (Ahmadi, R., Aminshahidy, B., & Shahrabi, J. (2017). Well-testing model identification using time-series shapelets. Journal of Petroleum Science and Engineering, 149, 292-305.) (hereinafter Ahmadi et al.).
	The Examiner notes that there was a prior typographical error in the grounds of rejection for claim 11, which has been remedied.

Regarding Claim 10.
Ludwig does not explicitly teach:
	The system of Claim 1, wherein the process 
further determines an intensity value of the well, the intensity value being indicative of well performance in relation to an amount of proppant utilized and an amount of fracking fluid utilized, 
determines an F score value based on one or more of a completion factor, a geological factor, time, and an operator, the F score value being indicative of variability in well performance, and
evaluates well performance based on a comparison of the productivity multiplier, the determined intensity value and the determined F score value. 

Roth teaches:
further determines an intensity value of the well, the intensity value being indicative of well performance in relation to an amount of proppant utilized and an amount of fracking fluid utilized, (Roth, §00201 “Fluid to Proppant Ratio (Total Hydraulic Fracturing Fluid/Total Proppant); and Proppant to Fluid Ratio (Total Proppant/Total Hydraulic Fracturing Fluid). All of these calculated or derived values are subjected to the same error-checking, using distributions from similar wells that were applied to the original attributes” where this fluid to proppant and proppant to fluid ratio is equivalent to the defined intensity value).
evaluates well performance based on a comparison of the productivity multiplier, the determined intensity value… (§00254 “the merged data table is provided to a prediction algorithm that predicts well production for a variety of production intervals” where the merged data table consists of the completion attributes, which is includes intensity value, and production attributes, which includes an equivalent productivity multiplier, “The models used to predict future well production are first validated based on their ability to blindly predict past well production correctly” and is compared for accuracy based on previous results).

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the completion attributes of Roth et al. with the described apparatus of Ludwig. Ludwig teaches a method for predicting well performance based on well features (Fig. 5:508). Roth et al. teaches a system and method for predicting well performance (§0013:1-3 “A server configured to predict well performance”). One of ordinary skill would have been motivated  to combine Ludwig and Roth et al. to predict well productivity and prioritize expenditure of resources on productive wells (Roth Element 57, “prioritize the expenditure of resources on wells that are most likely to be the most productive”).

Ludwig, in view of Roth, does not explicitly teach:
determines an F score value based on one or more of a completion factor, a geological factor, time, and an operator, the F score value being indicative of variability in well performance, and
evaluates well performance based …the determined F score value. 

Ludwig, in view of Roth and Ahmadi, teaches:
determines an F score value (Ahmadi, Pg. 299:3.3 “The F-score metric combines the trade-offs of precision and recall, and delivers a single number reflecting the "goodness" of a classifier”) based on one or more of a completion factor, a geological factor, time, and an operator (Roth, §00278 “This particular view may be used to evaluate the accuracy of the predictions made by the device 100” where the view includes geological and completion factors and is tested for accuracy with other wells – to clarify, the F-score is being applied to the “predictions” in Roth), the F score value being indicative of variability in well performance (Ahmadi, Pg. 299:3.3 “The F-score metric combines the trade-offs of precision and recall, and delivers a single number reflecting the "goodness" of a classifier” where the classifier is related to wellbore performance)), and
evaluates well performance based …the determined F score value. (Roth, in view of Ahmadi as cited above)

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the completion attributes of Roth et al. and accuracy evaluations of Ahmadi et al. Roth et al. teaches a system and method for predicting well performance (§0013:1-3 “A server configured to predict well performance”). Ahmadi et al. teaches models for well-testing (Pg. 295:Section 3, “The purpose of this article is to solve the well-testing model identification as a time-series classification problem”). One of ordinary skill would have been motivated  to combine Roth et al. and Ahmadi et al. as use of known technique to improve similar devices (methods, or products) in the same way (Ahmadi Pg. 299 “maximum measure of classification accuracy (defined by the F-score)” where F score as a viable method for determining the accuracy of well results).

Regarding Claim 11.
Ludwig teaches: 
	The system of Claim 10, wherein the completion factor is at least one of a spacing between one or more wells(Ludwig, col. 8, lines 20-25, the input features include the “Latitude” and “Longitude” of each well, and as per col. 4, ¶¶ 5-8, there are multiple wells – this would have included the spacing between the wells by the latitude/longitude)  , a maximum treatment rate and a maximum treatment PSI (Ludwig, col. 7, lines 65-68: “Maximum treatment pressure: The maximum pressure achieved during the drilling and completion process of a particular well.”) and the geological factor is at least one of well formation depth, a total organic carbon, source rock brittleness, an amount of ground water saturation, a volume of clay, well thickness, and a permeability. (Col. 17:51-55 "Based on input features of these wells (e.g., location, diameter, depth, slant, lateral length, drilling equipment, stimulation, and so on), a heat map for one or more output characteristics of the wells (e.g., productivity, safety, and/or cost) may be graphically displayed”
to clarify: col. 9, table 1 and ¶ 2: “Table 1 provides example training well data. For each well (A, B, C, D, E, and F), input features are provided (the number of stimulation stages, the depth of the well in feet [example of formation depth], 20 and the initial reservoir pressure (pressure) in pounds per square inch (PSI)), and an output characteristic is provided (the well's actual 90-day oil production in barrels).”
And col. 8, ¶ 2: “Water saturation…”).

Regarding Claim 15.
	Claim 15 is rejected under a similar rationale as claims 10-11.

Regarding Claim 19.
	Claim 19 is rejected under a similar rationale as claims 10-11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147